Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 12, 2015

The Court of Appeals hereby passes the following order:

A15A0948. ANTIONETTE EVANS v. IH4 PROPERTY GEORGIA L. P.

      This case began as a dispossessory action in magistrate court. After the
magistrate court entered judgment in favor of IH4 Property Georgia, L. P., Antionette
Evans filed an application for discretionary appeal to this Court. Because a litigant
has no right to appeal a magistrate ruling to this Court, we transferred the matter to
Gwinnett County State Court. See 1983 Ga. Const., Art. 6, Sec. 1, Para. 8. The State
Court entered an order granting a writ of possession, and Evans filed this direct
appeal. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Evans was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Evans’s failure to do
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.